Title: John Eliason to Thomas Jefferson, 22 May 1813
From: Eliason, John
To: Jefferson, Thomas


          Dr Sr Georgetown May 22nd 1813
          I Have taken the liberty of adresing a few lines to you on the Subject of your Mill—as I had not the Pleasure of seeing you, when at Milton—and was
			 informed Mr Randolph was not at Home—
          on the Recpt of this, you will be so good as to inform me whether your Mill will be for Rent—if for Rent the terms; and time you,l Rent it for if I think, it will Sute me well—will wright you my Answer on the SubjectI Remain yours
          with great RespectJohn Eliason
        